DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on October 28, 2021.  As directed by the amendment: claims 14, 23, 24, 26-29, and 31 have been amended and claims 15-18, 32, and 33 have been cancelled.  Thus, claims 14 and 19-31 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 12, 2021.
	Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
With respect to independent claims 14 and 29, Applicant argues on pg. 10 of the Remarks that “Applicant has not found in Cirillo a teaching that would disclose that the information from the optical sensor will be correlated with the information from the vibration sensor when said dose activation element is operated in order to register when a correct dose has been set… the accelerometer in Cirillo is not arranged to detect the same event of the pen injector as the optical sensor (detecting the dose dialing). The accelerometer in Cirillo is arranged to detect the injection…. As such, the design as disclosed by [Cirillo] only uses the optical sensor to register that a correct dose has been set; it is not correlated with the information from the accelerometer.”
The examiner respectfully disagrees and notes that, while Cirillo discloses that the accelerometer is used to detect an injection (7:48-53 discloses the monitoring device using the accelerometer to distinguish when the dose is delivered).  Cirillo also discloses that the accelerometer can be programmed to distinguish between the vibrational pattern generated between an injection and a rotation/dose adjustment (7:58-61).  Additionally, Cirillo details in fig. 21 and in 8:52-64 how the accelerometer and optical sensor work synergistically to determine the set dose.  Specifically, the accelerometer of Cirillo distinguishes a positive or negative click which is associated with the rotation of the dose selector (“adjustment click pattern”) which triggers the optical sensor to read the displacement.  Further Cirillo details in 9:66-10:8 how the “motion detection system”, which is comprised of both the accelerometer and the optical sensor (9:12-18), use translational movement and vibrational movement measured by both sensing elements is used to determine the rotational and linear travel of the plunger, which in turn, can be used to correlate with the dose that a user has selected.  For these reasons, the examiner maintains that Cirillo discloses the limitation of “said electronic circuit comprises computing elements capable of correlating the information from the optical sensor with the information from the vibration sensor when said dose activation element is operated in order to register when a correct dose has been set” .
Claim Objections
Claims 14 and 19-28 are objected to because of the following informalities:  
Claim 14 appears to have a typographical error in the phrase “said optical sensor is positioned is arranged to scan” in line 7.
Claims 19-28 should be amended to recite “The monitoring device” in the preamble to keep claim terminology consistent.
Claim 19 should be amended to recite “…providing information to [[a]] the user” in line 2 since the user is already recited in claim 14.
Claim 23 should be amended to recite “movement of the monitoring device.” in line 4 to keep claim terminology consistent.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Dose activation element” in claim 14.  Using the 112(f) analysis, the limitation uses a substitute for means that is a generic placeholder (“element” is an established nonce term in MPEP 2181(I)(A)), the term is modified by functional language (“dose 
The examiner notes that this limitation will be interpreted to mean “a distal grip part…arranged with a tubular extension”, and functional equivalents thereof, as set forth on pg. 6, lines 4-8.
“Computing elements” in claims 14 and 29.  Using the 112(f) analysis, the limitation uses a substitute for means that is a generic placeholder (“elements” is an established nonce term in MPEP 2181(I)(A)), the term is modified by functional language (“computing” and “correlating the information from the optical sensor with the information from the vibration sensor when said dose activation element is operated in order to register when a correct dose has been set”), and the term is not modified by sufficient structure for performing the claimed function.  
The examiner notes that this limitation will be interpreted to mean a microcontroller unit, and functional equivalents thereof, as set forth on pg. 7, lines 9-11.
“external communication elements” in claim 25.  Using the 112(f) analysis, the limitation uses a substitute for means that is a generic placeholder (“elements” is an established nonce term in MPEP 2181(I)(A)), the term is modified by functional language (“external communication”), and the term is not modified by sufficient structure for performing the claimed function.  
The examiner notes that this limitation will be interpreted to mean Wi-Fi-circuits or radiofrequency communication circuits of a smart device, and functional equivalents thereof, as set forth on pg. 4, lines 4-9.
attachment element” in claim 29.  Using the 112(f) analysis, the limitation uses a substitute for means that is a generic placeholder (“element” is an established nonce term in MPEP 2181(I)(A)), the term is modified by functional language (“attachment”), and the term is not modified by sufficient structure for performing the claimed function.  
The examiner notes that this limitation will be interpreted to mean “outwardly directed protrusions…[and] other types of attachment elements [that] may be utilized in order to provide a positive and firm attachment of the monitoring unit”, and functional equivalents thereof, as set forth on pg. 6, lines 21-26. 
“connecting element” in claim 29.  Using the 112(f) analysis, the limitation uses a substitute for means that is a generic placeholder (“element” is an established nonce term in MPEP 2181(I)(A)), the term is modified by functional language (“connecting”), and the term is not modified by sufficient structure for performing the claimed function (the examiner notes that while the limitation is proceeded by the limitation “arranged with a first fixation”, it is the examiner’s interpretation that this fixation is an additional element which is distinct from the connecting element and that this interpretation appears consistent with Applicant’s specification which discloses a connecting element 14, embodied as an annular sleeve, with a fixation 15, embodied as a protrusion, on the surface of the sleeve).
The examiner notes that this limitation will be interpreted to mean “an annular sleeve”, and functional equivalents thereof, as set forth on pg. 5, lines 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim(s) 14, 19-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirillo (WO 2015136513)[see corresponding US Patent No. 10,773,032 for citations below].
Regarding claim 14, Cirillo discloses a monitoring device (monitoring device 1 in fig. 11) arranged to be operably connected to a medicament delivery device (fig. 8 shows the monitoring device connected to medicament delivery device 2) including a manually operated movable dose activation element (the examiner notes that this limitation is interpreted to mean a distal grip part arranged with a tubular extension, as set forth above; the examiner further notes that the medicament delivery device is only a functional limitation in that the monitoring device of Cirillo only needs to functionally capable of monitoring a delivery device having the claim features; however, Cirillo discloses a rotatable dose selector 5 and push button 6 in fig. 15 and 5:49-52 which are functionally equivalent to applicant’s activation element, see below; 6:32-34 discloses that the user manually dials the dose selector 5), 

    PNG
    media_image1.png
    353
    448
    media_image1.png
    Greyscale

said monitoring device comprising:
an electronic circuit (motion detection system 8 in fig. 22), said electronic circuit comprising an optical sensor for measuring a movement of the dose activation element (optical sensor 9 in fig. 15), 
wherein said optical sensor is arranged to scan a surface of said movable activation element (fig. 15 shows the optical sensor arranged to scan the shaft of the dose selector to detect adjustment and rotational movement of the shaft, 7:53-58; see below and fig. 4) so as to detect a manual operation of said dose activation element from an initial position (6:9-12 discloses detecting movement of the shaft which would encompass the sensor sensing a movement from a first position to a second position); 

    PNG
    media_image2.png
    352
    388
    media_image2.png
    Greyscale

said electronic circuit further comprising a vibration sensor (accelerometer 46 in fig. 15; 7:50-53 discloses the accelerometer detecting vibrations), 
wherein said vibration sensor is positioned in relation to said medicament delivery device so as to detect specific vibration spectra produced by the medicament delivery device when said dose activation element is operated (8:52-64 discloses the sensor being configured to recognize and distinguishing between vibrations unique to different operations), 
wherein said electronic circuit comprises computing elements capable of correlating the information from the optical sensor with the information from the vibration sensor when said dose activation element is operated in order to register when a correct dose has been set (the examiner notes that this limitation is interpreted to be a microcontroller and functional equivalents thereof, as set forth above; “on board CPU” in 9:66-10:5 is a functional equivalent of a “microcontroller” and discloses using data from 
wherein the specific vibration spectra is produced by the medicament delivery device at predetermined dose quantity intervals (8:52-64 discloses an “adjustment click pattern”),
wherein said vibration sensor is an accelerometer (7:50-53), and 
and wherein the accelerometer is arranged to detect and record audible clicks corresponding to the predetermined dose quantity intervals as a dose of medicament is set by a user turning the dose activation element (7:58-31 and 8:57-64 disclose the accelerometer detecting an “adjustment click pattern”).
Regarding claim 19, Cirillo discloses a user information interface capable of providing information to a user (display 10 in fig. 17; 6:58-60 discloses the display displaying the time elapsed since last injection).
Regarding claim 20, Cirillo discloses the user information interface comprises a display (see below; element 10 is defined to be a display).

    PNG
    media_image3.png
    195
    421
    media_image3.png
    Greyscale

Regarding claim 21, Cirillo discloses a touch sensor (mounting pressure sensor switch 44 in fig. 15; 7:30-35 discloses the switch “touching” the rib 43 to indicate proper mounting).
Regarding claim 22, Cirillo discloses a temperature sensor (temperature sensor 45 in fig. 15; 7:36-41 discloses using the sensor to monitor the temperature of the injection pen).
Regarding claim 24, Cirillo discloses the temperature sensor is operably connected to the electronic circuit (fig. 22 shows the temperature as part of the electronics circuit) such that an indication is provided when the temperature detected by the temperature sensor has reached a certain level (7:41-47 discloses advising a user when the device is stored at a temperature above a certain degree).
Regarding claim 25, Cirillo discloses at least one communication circuit (communications module 11 in fig. 22; 8:3-6) designed and arranged to communicate with external communication elements (the examiner notes that this limitation is being interpreted under 112f to mean Wi-Fi-circuits of a smart device, and functional equivalents, as set forth above; 10:9-13 discloses communicating with a smartphone indicating that it is functionally capable of communicating with wireless circuits of a smart device).
Regarding claim 26, Cirillo discloses said communication circuit comprise near range communication technology (8:3-6 discloses Bluetooth which is disclosed in Applicant’s specification on pg. 7, lines 29-31 as a form of near range communication technology).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo, as applied to claims 14, 21, and 25 above, and further in view of Despa (US 20160213853).
Regarding claim 23, Cirillo discloses all of the claimed limitations set forth in claims 14 and 21, as discussed above, and further discloses the touch sensor is 
	Despa teaches a substantially similar monitoring device (dose detection module 110 in fig. 1A) for use with a medicament delivery device (injection device 100 in fig. 1A) which has a touch sensor similar to the sensor of Cirillo (microswitch 116 in fig. 1C which detects attachment of the monitoring device with the delivery device (paragraph 47).  Despa further teaches that the touch sensor is operable connected to the electronic circuit (fig. 2 shows the microswitch operably connected to the circuitry of the unit; paragraph 50) such that the electronics circuit is activated when the touch sensor detects a touch or movement of the monitoring unit (paragraph 58 discloses that the components are activated when the microswitch detects an engagement of the monitoring unit with the injection device).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the touch sensor of Cirillo to have the electronics circuit be activated when the touch sensor detects a touch or movement of the monitoring unit, as taught by Despa, for the purpose of conserving battery life of the monitoring unit until it is attached to the medicament delivery device and ready for use.
	Regarding claim 27, Cirillo discloses all of the claimed limitations set forth in claims 14 and 25, as set forth above, but does not teach or disclose said communication circuits comprise wireless local area network communication technology.

Accordingly, the prior art references teach that it is known that Bluetooth and WLAN are elements that are functional equivalents for providing communication between the monitoring device and an external device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the Bluetooth communication circuit for a WLAN communication circuit, as taught by Despa. The substitution would have resulted in providing a communication system known in the art which allows for data transfer between the monitoring device and the external communication elements.  Further, the WLAN communication circuit provides the added advantage of obviating the needing to be in proximity to the external communication elements, as known with Bluetooth systems. 
Regarding claim 28, Cirillo discloses all of the claimed limitations set forth in claims 14 and 25, as set forth above, but does not teach or disclose said communication circuits comprise said communication circuits comprise digital cellular network communication technology.

Accordingly, the prior art references teach that it is known that Bluetooth and digital cellular network communication technology are elements that are functional equivalents for providing communication between the monitoring device and an external device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the Bluetooth communication circuit for digital cellular network communication technology, as taught by Despa. The substitution would have resulted in providing a communication system known in the art which allows for data transfer between the monitoring device and the external communication elements.  Further, the digital cellular network communication technology provides the added advantage of obviating the needing to be in proximity to the external communication elements, as known with Bluetooth systems. 
Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo in view of Michael (US 20170182258) and in further view of Chen (US 20080051732).
	Regarding claim 29, Cirillo discloses a system for monitoring an operation of a medicament delivery device (monitoring unit 1 in fig. 8 and sleeve 15 in fig. 8 monitor operation of injection pen 2 in fig. 8), 
said medicament delivery device comprising a manually operated movable dose activation element (the examiner notes that this limitation is interpreted to mean a distal grip part arranged with a tubular extension, as set forth above; the examiner further notes that the medicament delivery device is only a functional limitation in that the system of Cirillo only needs to functionally capable of monitoring a device having the claim features; however, Cirillo discloses a rotatable dose selector 5 and push button 6 in fig. 15 and 5:49-52 which are functionally equivalent to applicant’s activation element, see below; 6:32-34 discloses that the user manually dials the dose selector 5), 

    PNG
    media_image1.png
    353
    448
    media_image1.png
    Greyscale

said system comprising:
 a connecting element (the examiner notes that this limitation is being interpreted to mean an annular sleeve and functional equivalents, as set forth above; sleeve 15 in fig. 12 is shown to be an annular sleeve) arranged with a second fixation (elongate rail 34 in fig. 12); 
a monitoring unit (monitoring device 1 in fig. 8) arranged with a housing (see below) and an attachment element (the examiner notes that this limitation is interpreted to mean outwardly directed protrusions and functional equivalents, complimentary rail 36 is shown in fig. 14 to be outwardly protruding, see below) which said attachment element is configured to interact with the second fixation (7:7-12 discloses the rails engaging with each other); 

    PNG
    media_image4.png
    445
    761
    media_image4.png
    Greyscale

said monitoring device comprising an electronic circuit (motion detection system 8 in fig. 22), 
said electronic circuit comprising an optical sensor (optical sensor 9 in fig. 15) positioned in relation to said dose activation element so as to detect a movement of said dose activation element (fig. 15 shows the sensor 9 positioned to detect movement of the shaft formed by the dose selector 5 and push button 6; 6:9-12) and a vibration sensor (accelerometer 46 in fig. 15; 7:50-53 discloses detecting vibrations), wherein said vibration sensor is positioned in relation to said medicament delivery device so as to detect specific vibration spectra produced by the medicament delivery device when said dose activating element is operated (8:52-64 discloses distinguishing/detecting vibrations unique to different operations),
wherein said electronic circuit comprises computing elements capable of correlating the information from the optical sensor with the information from the vibration 
wherein said vibration sensor is an accelerometer (7:50-53),
and wherein the accelerometer is arranged to detect and record audible clicks corresponding to the predetermined dose quantity intervals as a dose of medicament is set by a user turning the dose activation element (7:58-31 and 8:57-64 disclose the accelerometer detecting an “adjustment click pattern” indicating that it is fully capable of detecting audible clicks).
However, Cirillo does not teach or disclose a first fixation which said first fixation is configured to removably connect to a support surface of said medicament delivery device and a passage wherein said optical sensor is positioned in line with said passage.
Michael teaches a similar monitoring system (device 1201a in fig. 12A) for a medicament delivery device (insulin injector pen 440 in fig. 12A).  Michael further teaches the monitoring system has a connecting element in the form of an annular sleeve (see below; fig. 14) which is arranged with a first fixation (padding 1288 in fig. 14).

    PNG
    media_image5.png
    311
    381
    media_image5.png
    Greyscale

 Michael further teaches the first fixation is configured to removably connect to a support surface of said medicament delivery device (see below; fig. 12A shows the device being configured to slide off the medicament delivery device and paragraph 95 discloses the device is configured for removable attachment to the delivery device).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the connecting element to have a first fixation, as taught by Michael, for the purpose of enabling the monitoring unit to fit more than one type of delivery device, as taught by Michael (paragraph 188).

    PNG
    media_image6.png
    301
    429
    media_image6.png
    Greyscale


Chen teaches a monitoring unit (U-shaped clip 10 in fig. 1) which comprises a passage (see below; paragraph 4 discloses the passage as a “through hole”) and an optical sensor (optical sensor 30 in fig. 1) which is positioned in line with the passage (fig. 1 shows the sensor positioned within the passage).

    PNG
    media_image7.png
    290
    318
    media_image7.png
    Greyscale

 As Cirillo shows the optical sensor positioned at the surface of the housing of the monitoring unit (fig. 17 shows optical sensor 9 positioned at the inner surface of the 
Regarding claim 30, in the modified system of Cirillo, Cirillo discloses the connecting element is an annular sleeve (fig. 12 shows connecting element 15 as an annular sleeve).
Regarding claim 31, in the modified system of Cirillo, Cirillo discloses the manually operated movable dose activation element further comprises a tubular extension (the examiner notes that due to the “for monitoring” language in claim 29, the medicament delivery device is a functional limitation in that the device of Cirillo only needs to be capable of being used to monitor a delivery device having a tubular extension), wherein said optical sensor is configured to detect the movement of said tubular extension (in the case of Cirillo, the optical sensor 9 detects movement of an extension, see below, defined by dose selector 5 and push button 6 in 6:9-12 and as seen in fig. 15; while Cirillo does not explicitly teach that the extension below is tubular, the tubular extension is a functional limitation, as discussed above, and the optical sensor of Cirillo is functionally capable of detecting movement of a tubular extension as the “hollowness” of the extension would not impact the function of the optical sensor).

    PNG
    media_image8.png
    398
    249
    media_image8.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783